Case 2:18-cv-03480-ADS-SIL Document 11 Filed 02/05/19 Page 1 of 2 PageID #: 81
 Case 2:18-cv-03480-ADS-SIL Document 10 Filed 02/02/19 Page 1 of 2 PagelD #: 79


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


  STRIKE 3 HOLDINGS, LLC,
                                                       Civil Action No. 2: 18-cv-03480-ADS-SIL
                           Plaintiff,
                                                                             FILE 0
  v.                                                                      IN CLERK'S OFFICE
                                                                    U.S. DISTRICT COURT E.0.N.Y.
  JOHN DOE subscriber assigned IP address
  108.41.127.78,                                                    *      FEB or; 2019       *
                           Defendant.                               LONG ISLAND OFFICE

                  PLAINTIFF'S NOTICE OF SETTLEMENT AND
             VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE
         PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC ("Plaintiff") has settled this

  matter with John Doe, subscriber assigned IP address I08.41.127.78 ("Defendant"), through

  Defendant's council, Robert Cashman, Esq.        Pursuant to the settlement agreement's terms,

  Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.       Pursuant to

  Fed.R.Civ.P. 41(a)(l)(A)(i) Defendant John Doe has neither answered Plaintiffs Complaint nor

  filed a motion for summary judgment.

         Consistent herewith Plaintiff consents to the Court having its case closed for administrative

  purposes.

  Dated: February 2, 2019                      Respectfully submitted,
                                               By: Isl Jacg,ueline M James
                                                       Jacqueline M. James, Esq. (# 1845)
                                                       The James Law Firm, PLLC
                                                       445 Hamilton Avenue, Suite 1102
                                                       White Plains, New York 10601
                                                       T: 914-358-6423
                                                       F: 914-358-6424
                                                       E-mail: ijameslaw@optonline.net
   SO ORDERED: Case closed.                            Attorneys for Plaintiff

       /s/ Arthur D. Spatt
       Arthur D.   Sp~tt, u.s.iJJ. ~                                     Date
Case 2:18-cv-03480-ADS-SIL Document 11 Filed 02/05/19 Page 2 of 2 PageID #: 82
 Case 2:18-cv-03480-ADS-SIL Document 10 Filed 02/02/19 Page 2 of 2 PagelD #: 80




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 2, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

 and interested parties through this system.

                                                    By: Isl Jacqueline M James
                                                            Jacqueline M. James, Esq.




                                                2
